DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election without traverse of Group 1 in the reply filed on 8/10/21 is acknowledged.
Applicant’s election of the species where A1 is D-Phe, A2 is D-Phe, A3 is D-Leu and A4 is D-Lys and the first B group as in claim 5 in the replies filed on 8/10/21 and 12/2/21 are acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims to the elected species are rejected as set forth below. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution. Since the first B group of claim 5 was elected, claims 6-7, 10-11 are drawn to non-elected species. Since specific A1-A4 were elected, claims 8-10 and 12-16 are drawn to non-elected species.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/21
without traverse in the replies filed on 8/10/21 and 12/2/21
Claims 1-5 and 17 are being examined.

Priority
This application has PRO 62/883,916 08/07/2019.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1 recites ‘A1 and A2 independently’. It appears that he word ‘are’ is missing (‘A1 and A2 are independently’) (compare claim 2). It also appears that the word ‘or’ is missing between the last 2 options for A1 and A2.
Line 7 of claim 2 contains 2 consecutive semicolons (only 1 is needed). It also appears that the word ‘or’ is missing between the last 2 options for R2 in claim 2.
Claim 3 line 5 recites ‘acid ,D-proline’. The spacing is not correct and the claim should recite ‘acid, D-proline’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As an option for A1 and A2, claim 1 recites ‘2-aminoindane-2-carboxilic acid’. The meaning of such term is unclear because the term ‘carboxilic’ is not an art recognized term. It is unclear if carboxilic is of the same scope as carboxylic. Claims 2-3 recite ‘2-aminoindane-2-carboxylic acid’ which make it unclear if claims 2-3 are proper dependent claims. Claim 17 does not clarify the claim scope.
	As an option for A4, claims 1-3 recite ‘omega-R2-lysine’. It is unclear how or if the phrase ‘omega’ alters the claim scope. Although omega fatty acids are known, a fatty acid is not the same as an amino acid. Although an omega angle is recognized for peptide bonds, it is unclear how the inclusion of the word ‘omega’ would alter the claim scope.
	As an option for A4, claim 1 recites ‘D-histamine’ where the claim is drawn to a peptide. D-histamine is not an amino acid so it is unclear how it would even be incorporated into the peptide. Further, the designation of ‘D’ is also unclear because there does not appear to be a stereogenic carbon.
	As an option for R2, claim 1 recites (OCH2CH2O)1-6-OH) or (OCH2CH2O)1-6-OMe). There is either a left parenthesis missing or an extra right parenthesis or the claim is incomplete.
As an option for R4, claim 1 recites (OCH2CH2O)1-6-OMe). There is either a left parenthesis missing or an extra right parenthesis or the claim is incomplete.

The last line of claim 3 recites ‘heterocyclic;’. Since a semicolon is used instead of a comma it is unclear if such option is intended to be the last option of the group.
Claim 5 recites various options for ‘B’. Claim 1 shows that A4 is bonded to B. However, it is unclear how or where the B groups are connected to the rest of the molecule. For example, the first option for B could be connected from the right hand side of the molecule such that the 6 membered heterocycle would have a –CH3 group attached to the nitrogen. Alternately, the first compound could be connected from the left hand side of the molecule. Although the title refers to amides, the claims do not specifically recite or show amides. The possible structures encompassed by the claim is unclear.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be 
(1) Scope of the invention/Partial structure/disclosure of drawings:
Claim 1 recites at least 11 options for A1, at least 11 options for A2, at least 12 options for A3, at least 9 options for A4 and at least 55 options for B (not even considering variability at R1-R4) resulting in at least (11x11x12x9x55) 718740 possible peptides. Claims 2-4 are broad with respect to at least the B options. Claim 5 recites a B with R4. R4 is broadly described as C3-C8 substituted cycloalkyl, substituted heterocyclic for example. As such, the genus is large.
The specification provides examples. However, every example has a D-Phe at either the first or second position. It appears that example 1-74 use identical A1-A4. None of the examples appear to include residues such as D-histamine at position A4.
 (2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high. 
 (3) Physical and/or chemical properties and (4) Functional characteristics:
Claim 1 recites that the peptide be a kappa opioid receptor peptide agonist. Thus the claims encompasses functional requirements.
Instant Table 1 (page 202) shows that sample # 65 (compound 28 structure on page 106) does not appear to bind the kappa opioid receptor. Compound 28 includes 2 identical residues as the elected species and amino acids encompassed by claim 1.

Pommie et al. (‘IMGT standardized criteria for statistical analysis of immunoglobulin V-REGION amino acid properties’ Journal of Molecular Recognition v17 2004 pages 17-32) teach the amino acids and the corresponding properties (Table 1). Although instant claim 1 recites that A3 can be either D-phenylalanine (F) or D-proline (P), Table 1 of Pommie et al. shows that F and P have significant differences with respect to size (very large verses small) and hydropathy class (hydrophobic versus neutral). Further, the instant B groups of claim 1 are widely variable.
There is no adequate specific disclosed correlation between structure and function particularly related to what structures are adequate to result in the function as recited in the claims. There is no indication of which residues are important for the binding. There is no IDS provided.
The specification provides examples. However, every example has a D-Phe at either the first or second position. It appears that examples 1-74 use identical A1-A4. None of the examples appear to include residues such as D-histamine at position A4. None of the examples appear to be of the last option for claim 5 where R4 is heterocyclic or (OCH2CH2O)2-6 containing. Thus there is no reasonable basis to conclude that there a ‘representative’ number of species.
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus and that there is a lack of the predictability in the art thus that the applicant was not in possession of the claimed genus.
 (5) Method of making the claimed invention/actual reduction to practice:
The specification describes peptide synthesis. However, mere synthesis of a peptide does not show that it would have the functionalities claimed.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schteingart et al. (US 2011/0212882; ‘Schteingart’).
Schteingart teach peptide amides that are ligands of the kappa opioid receptor (abstract). Schteingart specifically teach compound 27 on page 32. Schteingart teach that the compound was synthesized (section 0293).
	In relation to A1-A4 of claims 1-4, compound 27 of Schteingart is such that A1 is D-Phe, A2 is D-Phe, A3 is D-Leu, A4 is D-Lys.
	In relation to B of claim 1, compound 27 of Schteingart is such that B is the 24th option of instant claim 1.
	In relation to claim 17, Schteingart teach that the compound was synthesized (section 0293) so it would have been present with an excipient.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-25 of copending Application No. 16/911,701 (‘701’) in view of Schteingart et al. (US 2011/0212882; ‘Schteingart’).
This is a provisional nonstatutory double patenting rejection.
	701 recites compounds (claim 1) and shows specific compounds in claims 7 and 25. 701 recites methods for treating kappa opioid receptor agonist related disease (claim 20).
	701 does not recite A1 as instantly interpreted since 701 recites a beta-methyl-Phe at such position.

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 701 because 701 teach tetrapeptides (claims 1, 7 and 23) for specific applications (claim 20) and Schteingart also teach peptide amides that are ligands of the kappa opioid receptor (abstract). Since Schteingart shows many example where the first amino acid is D-Phe (see pages 26-52) and such amino acid is a standard readily available amino acid one would have been motivated to use D-Phe at the first position in the compounds of 701. One would have had a reasonable expectation of success since Schteingart teach synthesis of the compounds (example 1) and show useful properties of the peptides (examples 106-129).
	In relation to A1-A4 of claims 1-4, when using D-Phe of Schteingart at position 1 for the compound of claim 25 of 701 the resulting peptide is such that A1 is D-Phe, A2 is D-Phe, A3 is D-Leu, A4 is D-Lys.
	In relation to B of claims 1 and 5, when using D-Phe of Schteingart at position 1 for the compound of claim 25 of 701 the resulting peptide is such that B is the last option of claim 5.
	In relation to claim 17, 701 recites compositions (claim 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658